358 F.2d 737
ELECTRONIC & MISSILE FACILITIES, INC. and ContinentalCasualty Company, Appellants,v.UNITED STATES of America for the Use and Benefit of AMERICANSEATING COMPANY, Appellees.
No. 22545.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

James E. Clark, Thomas R. Elliott, Jr., London, Yancey, Clark & Allen, Birmingham, Ala., for appellants.
James R. Cleary, L. Tennent Lee, III, Huntsville, Ala., Bell, Richardson, Cleary, McLain & Tucker, Huntsville, Ala., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
In this Miller Act suit by the supplier of auditorium seats permanently affixed to the floors of the auditorium in the Central Laboratory and Office Building on the George C. Marshall Space Flight Center in Alabama, we conclude that there was sufficient evidence to warrant the drawing of inferences by the trial court, sitting without a jury, that the furnishing of the seats was pursuant to the terms of the bonded contract entered into by the appellant 'to perform all work required for the construction of the Central Laboratory and Office Building, George C. Marshall Space Flight Center, Huntsville, Alabama.'


2
The judgment is affirmed.